 


109 HJ 48 IH: Conferring honorary citizenship of the United States on Anne Frank.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 48 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Israel (for himself, Mr. Lantos, Mr. Wexler, Mr. Chabot, Mr. Berman, Mr. Rangel, Mr. Pence, Mr. Schiff, Ms. Ros-Lehtinen, Ms. Jackson-Lee of Texas, Mr. Nadler, Mr. Wolf, Mr. Ackerman, Mr. Kirk, Mr. Hastings of Florida, Mr. King of New York, Mr. Weiner, Mr. Crowley, Mr. Al Green of Texas, Mr. Franks of Arizona, Mr. Wynn, Mrs. Kelly, Mr. Van Hollen, Mr. Platts, Ms. Berkley, Mr. Fossella, Mrs. McCarthy, Mr. McCotter, Mr. Bishop of New York, Mr. Otter, and Ms. Schwartz of Pennsylvania) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Conferring honorary citizenship of the United States on Anne Frank. 
 
Whereas the United States has conferred honorary citizenship on only 5 occasions in its more than 200 years, and honorary citizenship is and should remain an extraordinary honor neither lightly conferred nor frequently granted; 
Whereas one of the reasons the United States was at war with Nazi Germany in World War II was because the Nazis persecuted and killed millions of innocent Jews, Slavs, Gypsies, homosexuals, political opponents, and members of other minority groups; 
Whereas the Nazis put to death approximately 1,500,000 Jewish children, including the young diarist, Anne Frank; 
Whereas Anne Frank’s diary, published by her father after the war, has sold more than 31 million copies worldwide, has been translated into more than 67 languages, and is one of the most widely read memoirs of the Holocaust; 
Whereas generations of Americans of all faiths have read The Diary of Anne Frank, learned of her struggle and great courage, and been inspired by her story; 
Whereas The Diary of Anne Frank is the ideal tool for Holocaust education, and is the first educational encounter with the Holocaust for many American students; 
Whereas The Diary of Anne Frank has helped many young people in dealing with issues of discrimination and bigotry, and continues to serve as an enduring beacon of bravery, hope, and tolerance in the face of brutal conditions; 
Whereas Anne Frank has come to represent the victims of the Holocaust, the 1,500,000 Jewish children denied the chance to leave a lasting mark on the world, and all of the children throughout the world faced with situations of war, subjugation, and oppression; 
Whereas the legacy of Anne Frank serves as a reminder that Americans must be informed, committed citizens of this Nation and the world in order to prevent future genocides and similar atrocities; and 
Whereas by virtue of this resolution, Anne Frank becomes the first young adult to be granted honorary citizenship, and is recognized as a great hero, an inspiration, and an example for all, especially for the young people of this Nation: Now, therefore, be it 
 
That Anne Frank is proclaimed posthumously to be an honorary citizen of the United States. 
 
